Third Amendment to Loan Documents                                 PNC








THIS THIRD AMENDMENT TO LOAN DOCUMENTS (this "Amendment") is made as of October
18, 2012, by and between BOVIE MEDICAL CORPORATION (the "Borrower"), and PNC
BANK, NATIONAL ASSOCIATION (the "Bank").


BACKGROUND


A.           The Borrower has executed and delivered to the Bank (or a
predecessor which is now known by the Bank's name as set forth above), one or
more promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the "Loan Documents") which evidence
or secure some or all of the Borrower's obligations to the Bank for one or more
loans or other extensions of credit (the "Obligations").


B.           The Borrower and the Bank desire to amend the Loan Documents as
provided for in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.           Certain of the Loan Documents are amended as set forth in Exhibit
A. Any and all references to any Loan Document in any other Loan Document shall
be deemed to refer to such Loan Document as amended by this Amendment. This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.


2.           The Borrower hereby certifies that: (a) all of its representations
and warranties in the Loan Documents, as amended by this Amendment, are, except
as may otherwise be stated in this Amendment: (i) true and correct as of the
date of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.


3.           The Borrower hereby confirms that any collateral for the
Obligations, including liens, security interests, mortgages, and pledges granted
by the Borrower or third parties (if applicable), shall continue unimpaired and
in full force and effect, and shall cover and secure all of the Borrower's
existing and future Obligations to the Bank, as modified by this Amendment.


4.           As a condition precedent to the effectiveness of this Amendment,
the Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.



 
Form 17A-Multistate Rev. 9/12
 
 

--------------------------------------------------------------------------------

 



5.           To induce the Bank to enter into this Amendment, the Borrower
waives and releases and forever discharges the Bank and its officers, directors,
attorneys, agents, and employees from any liability, damage, claim, loss or
expense of any kind that it may have against the Bank or any of them arising out
of or relating to the Obligations. The Borrower further agrees to indemnify and
hold the Bank and its officers, directors, attorneys, agents and employees
harmless from any loss, damage, judgment, liability or expense (including
attorneys' fees) suffered by or rendered against the Bank or any of them on
account of any claims arising out of or relating to the Obligations. The
Borrower further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof and grants the same as its own free act
and deed.


6.           This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.


7.           The Bank may modify this Amendment for the purposes of completing
missing content or correcting erroneous content, without the need for a written
amendment, provided that the Bank shall send a copy of any such modification to
the Borrower (which notice may be given by electronic mail).


8.           This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.


9.           This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State where the Bank's office indicated in the
Loan Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank's office indicated in the Loan Documents is located,
excluding its conflict of laws rules.












REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



 
Form 17A-Multistate Rev. 9/12
 
A-2

--------------------------------------------------------------------------------

 



10.           Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank's
rights and remedies (all of which are hereby reserved). The Borrower expressly
ratifies and confirms the confession of judgment (if applicable) and waiver of
jury trial provisions contained in the Loan Documents.


WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.




WITNESS / ATTEST
 
BOVIE MEDICAL CORPORATION
         
/s/ Alvera MacElroy                     
 
By:  /s/ Gary D. Pickett                          
     
                (SEAL)
         
Print Name:  Alvera MacElroy         
 
Print Name:  Gary D. Pickett            
 
Title:     Manager Human Res. 
 
Title:              CFO               
                             
PNC BANK, NATIONAL ASSOCIATION
             
By:  /s/   Eric C. Vogt                                   
     
Enc C. Vogt                               (SEAL)
     
Senior Vice President
 




 
Form 17A-Multistate Rev. 9/12
 
A-3

--------------------------------------------------------------------------------

 

EXHIBIT A TO
THIRD AMENDMENT TO LOAN DOCUMENTS
DATED AS OF OCTOBER-, 2012
BOVIE MEDICAL CORPORATION




A.
The "Loan Documents" that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):



 
1.
Revolving Loan Agreement dated as of October 31, 2011 between the Borrower and
the Bank (the "Revolving Loan Agreement");



 
2.
Revolving Line of Credit Note dated October 31, 2011 in the original principal
amount of $6,000,000.00 made by the Borrower in favor of the Bank (the
"Revolving Line of Credit Note");



 
3.
Security Agreement (Revolving Loan) dated as of October 31, 2011 executed by the
Borrower in favor of the Bank;



 
4.
Borrowing Base Rider dated October 31, 2011 between the Borrower and the Bank;



 
5.
Equipment Line Loan Agreement dated as of October 31, 2011 between the Borrower
and the Bank (the "Equipment Loan Agreement" and collectively with the Revolving
Loan Agreement, the "Loan Agreements");



 
6.
Non-Revolving Equipment Line of Credit Note dated October 31,2011 in the
original principal amount of $1,000,000.00 made by the Borrower in favor of the
Bank (the "Non-Revolving Equipment Note");



 
7.
Security Agreement (Equipment Loan) dated as of October 31, 2011 executed by the
Borrower in favor of the Bank;



 
8.
Amendment to Loan Documents dated as of March 8, 2012 between the Borrower and
the Bank;



 
9.
Amendment to Loan Documents dated as of April 7, 2012 between the Borrower and
the Bank;



 
10.
All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.





B.           The Loan Documents are amended as follows:


 
1.
Effective November 1, 2012, the "Expiration Date" as set forth in the Revolving
Loan Agreement and the Revolving Line of Credit Note is hereby extended from
October 31, 2013 to October 31,2014 on which date, unless further extended by
the Bank by written notice from the Bank to the Borrower, the entire principal
balance and any accrued but unpaid interest shall be due and payable.



 
2.
Effective November 1, 2012, the "Expiration Date" as set forth in the Equipment
Loan Agreement and the Non-Revolving Equipment Note is hereby extended from
October 31,2012 to October 31, 2013 on which date, unless further extended by
the Bank by written notice from the Bank to the Borrower, the entire principal
balance and any accrued but unpaid interest shall be due and payable.





A-1



 
Form 17A-Multistate Rev. 9/12
 
 

--------------------------------------------------------------------------------

 


 
 
3.
Sections 1 of the Financial Covenants set forth in the Addendums to the Loan
Agreements are hereby amended and restated to read in their entirety as follows:



"(1) The Borrower will maintain a Fixed Charge Coverage Ratio as of the end of
each fiscal quarter, on a rolling four quarters basis of at least 1.25 to 1.00,
commencing with the fiscal quarter ending September 30, 2012."


C.
Conditions to Effectiveness of Amendment: The Bank's willingness to agree to the
amendments set forth in this Amendment is subject to the prior satisfaction of
the following conditions:



1.           Execution by all parties and delivery to the Bank of this
Amendment.










 




























A-2



 
Form 17A-Multistate Rev. 9/12
 
 

--------------------------------------------------------------------------------

 
